DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 15 April 2021, 25 March 2022, and 25 may 2022, were filed after the mailing date of the patent application on 18 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 18 February 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim depends from claim 1 and claim 2 in the alternative.  See MPEP § 608.01(n).  For the purpose of examination, Examiner has treated the claim as though said claim depends only from claim 1.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “semi-persistent scheduling” and further recites “SPS”.  However, Applicant never explicitly indicates that “SPS” is an acronym for semi-persistent scheduling.  Examiner respectfully suggests amending “semi-persistent scheduling” to “semi-persistent scheduling (SPS)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the control message signaling both an activation of the SPS configuration and resources to be allocated for the SPS configuration”.  Here, the recitation, “the SPS configuration”, does not comply with antecedent basis.  The first recitation of “the SPS configuration” should be amended to “a SPS configuration”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “to allocate resources for the one or more SPS configurations”.  The recitation, “resources” has been previously introduced in Claim 1.  In accordance with antecedent basis, Examiner respectfully suggests amending “resources” to “the resources”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “wherein the control message (DCI) addresses the SPS configurations of a group of SPS configurations”.  The recitation, “a group of SPS configurations” has been previously recited.  In accordance with antecedent basis, Examiner respectfully suggests amending to “the group of SPS configurations”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Said claim recites “a target base station of the target cell”.  The recitation, “the target cell”, is a first recitation of the term, therefore “the target cell” should be amended to “a target cell” consistent with antecedent basis.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Said claim terminates with a comma and a period.  Examiner respectfully suggests deleting the comma to improve claim clarity.  Appropriate correction is required.
Claims 4 and 9 are objected to because of the following informalities:  Said claim recites “the time”.  Here, the recitation, “the time”, is not supported by antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending “the time” to “a time” in Claim 4 and Claim 9.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Said claims recite “via an interface directly connecting the base stations of the wireless communication network”.  The recitation, “the base stations” is not consistent with antecedent basis.  Examiner respectfully suggests amending to “via an interface directly connecting .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Said claim recites “SPS”; however, the recitation, “SPS”, is an acronym that is never defined.  In order to improve claim clarity, Examiner respectfully suggests amending to “Semi-Persistent Scheduling (SPS)”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Said claim recites “the method” which is inconsistent with antecedent basis.  Examiner respectfully suggests amending to “a method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-5 and Claims 9-10, said claims recite “next SPS packet”, which renders the claims unclear because said claims, as well as the claims upon which said claims depend, do not recite a prior SPS packet.  Here, the recitation, “next SPS packet”, renders the claim incomplete for omitting essential elements that amounts to a gap between elements.  The omitted element is a prior SPS packet.  For the purpose of examination, Examiner will interpret the “next SPS packet” as a “future SPS packet”.  Examiner respectfully suggests amending “next SPS packet” to “future SPS packet”.
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Claim 6 recites “a base station”, “a source base station”, “a target base station”, which renders the claim unclear because “a base station” cannot be adequately distinguished from the other two recitations in the claim.  Examiner respectfully suggests amending “A base station” in the preamble to “A source base station”.
Regarding Claims 7 and 9-10, Claims 7 and 9-10 are likewise rejected for depending upon rejected Claim 6.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, Claim 9 recites “a base station”, “the source base station is configured to signal to the target base station the time of a next SPS packet”, which renders the claim unclear because “a base station” cannot be adequately distinguished from the other two recitations in the claim.  Examiner respectfully suggests amending “A base station” to either “A source base station” or “A target base station” consistent with Applicant’s intent.  For the purpose of examination, Examiner will interpret base station as either a source base station or a target base station.
Regarding Claim 10, Claim 10 is rejected for depending upon rejected Claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20200329489 A1 using the PCT Filing Date of 13 May 2016 corresponding to PCT/CN2016/082138; hereinafter referred to as “Li”).
Regarding Claim 1, Li discloses a user equipment, wherein the user equipment is configured with semi-persistent scheduling in accordance with one or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the user equipment (UE) is capable of being configured with semi-persistent scheduling (SPS) having one or more SPS configurations), and the user equipment is configured to receive and process a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), the control message signaling both an activation of the SPS configuration (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the SPS configuration (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
Regarding Claim 2, Li discloses the user equipment (UE) of claim 1.
Li further discloses the control message (DCI) is a single control message (DCI) to activate the one or more SPS configurations and to allocate resources for the one or more SPS configurations (¶104-107 & Fig. 2 (202->203), Li discloses that the control message is a single message).
Regarding Claim 3, Li discloses the user equipment (UE) of claim 1 or 2.
Li further discloses the user equipment (UE) is configured with semi-persistent scheduling (SPS) in accordance with one or more groups of SPS configurations (¶97-116 & Fig. 2, Li discloses that the user equipment (UE) is capable of being configured with a group of SPS configurations comprising two or more SPS configurations), a group of SPS configurations including two or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the user equipment (UE) is capable of being configured two or more SPS configurations), and wherein the control message (DCI) addresses the SPS configurations of a group of SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message addresses the at least two SPS configurations for activation).
Regarding Claim 8, Li discloses a base station, wherein the base station is configured to serve a user equipment located in a cell using SPS in accordance with one or more SPS configurations (¶97-116 & Fig. 2, Li discloses that a network device configured to serve a user equipment (UE) where the UE is capable of being configured with semi-persistent scheduling (SPS) having one or more SPS configurations), and the base station is configured to transmit a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses transmitting, by the network device to the UE, a control message), the radio signal including a control message for the user equipment (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
Regarding Claim 11, Li discloses a method, comprising: 
serving a user equipment by a base station of a cell of a wireless communication network (¶97-116 & Fig. 2, Li discloses that a network device configured to serve a user equipment (UE)), wherein the user equipment is configured with semi-persistent scheduling in accordance with one or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the UE is capable of being configured with semi-persistent scheduling (SPS) having one or more SPS configurations), and receiving and processing, by the user equipment, a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), and the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
Regarding Claim 12, Li discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method (¶202-203, Li discloses a medium storing software for execution by a processor), comprising: 
serving a user equipment by a base station of a cell of a wireless communication network (¶97-116 & Fig. 2, Li discloses that a network device configured to serve a user equipment (UE)), wherein the user equipment is configured with semi-persistent scheduling in accordance with one or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the UE is capable of being configured with semi-persistent scheduling (SPS) having one or more SPS configurations), and receiving and processing, by the user equipment, a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), and the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration), when said computer program is run by a computer (¶202-203, Li discloses a medium storing software to perform a method when executed by a processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Phan et al. (US 20190215803 A1 using the PCT Filing Date of 12 May 2016 corresponding to PCT/EP2016/060676; hereinafter referred to as “Phan”).
Regarding Claim 4, Li discloses the user equipment of claim 1.
However, Li does not explicitly disclose the user equipment is configured to signal to a target base station of the target cell the time of a next SPS packet.
Phan, a prior art reference in the same field of endeavor, teaches the user equipment is configured to signal to a target base station of the target cell the time of a next SPS packet (¶157, Phan teaches sending, by the user equipment to the target eNB, SPS information.  ¶129 & ¶42, Li teaches SPS information includes SPS periods, SPS time slots, or occasions that occur within SPS periods which are, in turn, used to transmissions).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the user equipment is configured to signal to a target base station of the target cell the time of a next SPS packet as taught by Phan because semi-persistent scheduling is improved by ensuring that a first resource allocation scheme corresponding to a first network is not in conflict with a second resource allocation scheme corresponding to a second network (Phan, Abstract).
Regarding Claim 5, Li in view of Phan discloses the user equipment of claim 4.
However, Li does not explicitly disclose the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time.
Phan, a prior art reference in the same field of endeavor, teaches the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time (¶129 & ¶42, Li teaches SPS information includes SPS periods, SPS time slots, or occasions that occur within SPS periods).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time as taught by Phan because semi-persistent scheduling is improved by ensuring that a first resource allocation scheme corresponding to a first network is not in conflict with a second resource allocation scheme corresponding to a second network (Phan, Abstract).
Claims 6, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180020472 A1; hereinafter referred to as “Lin”) in view of Li.
Regarding Claim 6, Lin discloses a base station, wherein the base station is a source base station associated with a source cell of a wireless communication network (¶40 & Fig. 6, Lin discloses a source evolved node B (eNB) in a wireless network.  ¶32, Lin discloses that the source eNB is associated with a source cell), the wireless communication network comprising a plurality of cells, each cell comprising a base station (¶32 & ¶40 & Fig. 6, Lin discloses that the wireless network comprising the source cell associated to the source eNB and a target cell associated with a target eNB), the source base station is configured to serve a user equipment located in the source cell of the wireless communication network (¶40 & Fig. 6, Lin discloses the source eNB serves a user equipment (UE)), and to configure the user equipment with semi-persistent scheduling in accordance with a SPS configuration (¶40 & Fig. 6 (2), Lin discloses transmitting, by the source eNB to the target eNB, SPS information), the source base station is configured to transmit the SPS configuration to a target base station associated with a target cell (¶40 & Fig. 6 (2), Lin discloses transmitting, by the source eNB to the target eNB, SPS information), when the user equipment moves from the source cell to the target cell of the wireless communication network, the source base station is configured to transmit the SPS configuration to the target base station via an interface directly connecting the base stations of the wireless communication network, or via a core of the wireless communication network (¶40 & Fig. 6 (2), Lin discloses transmitting, by the source eNB to the target eNB, SPS information via an X2 interface during a handover from a source eNB to a target eNB).
However, Lin does not explicitly disclose the source base station or the target base station is configured to transmit a radio signal, the radio signal including a control message for the user equipment, the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations.
Li, a prior art reference in the same field of endeavor, teaches the source base station or the target base station is configured to transmit a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message for the user equipment (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message for the UE), the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lin by requiring that the source base station or the target base station is configured to transmit a radio signal, the radio signal including a control message for the user equipment, the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations as taught by Li because service data transmission efficiency is improved by simultaneously performing at least two semi-persistent scheduling (SPS) configurations (Li, Abstract).
Regarding Claim 7, Lin in view of Li discloses the base station of claim 6.
Lin further discloses the source base station is configured to transmit to the target base station an identifier for SPS control signaling for the user equipment (¶40 & Fig. 6 (2), Lin discloses transmitting, by the source eNB to the target eNB, SPS information via an X2 interface).
Regarding Claim 9, Li in view of Lin discloses the base station of claim 6.
Lin further discloses the source base station is configured to signal to the target base station the time of a next SPS packet (¶40 & Fig. 6, Lin discloses that the SPS information indicates an offset, x, to SPS resources and further indicates a number of consecutive subframes for SPS communication, m).
Regarding Claim 10, Lin in view of Li discloses the base station of claim 9.
Lin further discloses the time of a next SPS packet is signaled as the time to the next SPS interval (¶40 & Fig. 6, Lin discloses that the SPS information indicates an offset, x, to SPS resources) or as an absolute time (¶40 & Fig. 6, Lin discloses that the SPS information indicates a number of consecutive subframes for SPS communication, m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 10-11, and 17-18 of U.S. Patent No. 10945278 (hereinafter referred to as “the ‘278 Patent”) in view of Li. 
Regarding Claim 1, Claim 5 of the ‘278 Patent discloses a user equipment, wherein the user equipment is configured with semi-persistent scheduling in accordance with one or more SPS configurations (Claim 5 of the ‘278 Patent discloses the user equipment is configured with semi-persistent scheduling in accordance with a SPS configuration provided by the source base station).
However, Claim 5 of the ‘278 Patent does not explicitly disclose the user equipment is configured to receive and process a radio signal, the radio signal including a control message, the control message signaling both an activation of the SPS configuration and resources to be allocated for the SPS configuration.
Li, a prior art reference in the same field of endeavor, teaches the user equipment is configured to receive and process a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), the control message signaling both an activation of the SPS configuration (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the SPS configuration (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5 of the ‘278 Patent by requiring that the user equipment is configured to receive and process a radio signal, the radio signal including a control message, the control message signaling both an activation of the SPS configuration and resources to be allocated for the SPS configuration as taught by Li because service data transmission efficiency is improved by simultaneously performing at least two semi-persistent scheduling (SPS) configurations (Li, Abstract).
Regarding Claim 2, Claim 5 of the ‘278 Patent in view of Li discloses the user equipment (UE) of claim 1.
However, Claim 5 of the ‘278 Patent does not disclose the control message (DCI) is a single control message (DCI) to activate the one or more SPS configurations and to allocate resources for the one or more SPS configurations.
Li, a prior art reference in the same field of endeavor, teaches the control message (DCI) is a single control message (DCI) to activate the one or more SPS configurations and to allocate resources for the one or more SPS configurations (¶104-107 & Fig. 2 (202->203), Li discloses that the control message is a single message).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 of the ‘278 Patent by requiring that the control message (DCI) is a single control message (DCI) to activate the one or more SPS configurations and to allocate resources for the one or more SPS configurations as taught by Li because service data transmission efficiency is improved by simultaneously performing at least two semi-persistent scheduling (SPS) configurations (Li, Abstract).
Regarding Claim 3, Claim 5 of the ‘278 Patent in view of Li discloses the user equipment (UE) of claim 1 or 2.
However, Claim 5 of the ‘278 Patent does not disclose the user equipment (UE) is configured with semi-persistent scheduling (SPS) in accordance with one or more groups of SPS configurations, a group of SPS configurations including two or more SPS configurations, and wherein the control message (DCI) addresses the SPS configurations of a group of SPS configurations.
Li, a prior art reference in the same field of endeavor, teaches the user equipment (UE) is configured with semi-persistent scheduling (SPS) in accordance with one or more groups of SPS configurations (¶97-116 & Fig. 2, Li discloses that the user equipment (UE) is capable of being configured with a group of SPS configurations comprising two or more SPS configurations), a group of SPS configurations including two or more SPS configurations (¶97-116 & Fig. 2, Li discloses that the user equipment (UE) is capable of being configured two or more SPS configurations), and wherein the control message (DCI) addresses the SPS configurations of a group of SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message addresses the at least two SPS configurations for activation).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 of the ‘278 Patent by requiring that the user equipment (UE) is configured with semi-persistent scheduling (SPS) in accordance with one or more groups of SPS configurations, a group of SPS configurations including two or more SPS configurations, and wherein the control message (DCI) addresses the SPS configurations of a group of SPS configurations as taught by Li because service data transmission efficiency is improved by simultaneously performing at least two semi-persistent scheduling (SPS) configurations (Li, Abstract).
Regarding Claim 4,  Claim 5 of the ‘278 Patent in view of Li discloses the user equipment of claim 1.
Claim 6 of the ‘278 Patent further discloses the user equipment is configured to signal to a target base station of the target cell the time of a next SPS packet (Claim 6 of the ‘278 Patent discloses the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time).
Regarding Claim 5, Claim 5 and 6 of the ‘278 Patent in view of Li discloses the user equipment of claim 4.
Claim 6 of the ‘278 Patent further discloses the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time (Claim 6 of the ‘278 Patent discloses the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time).
Regarding Claim 6, Claim 7 of the ‘278 Patent discloses a base station, wherein the base station is a source base station associated with a source cell of a wireless communication network (Claim 7 of the ‘278 Patent discloses the base station is a source base station associated with a source cell of a wireless communication network), the wireless communication network comprising a plurality of cells (Claim 7 of the ‘278 Patent discloses the wireless communication network comprising a plurality of cells), each cell comprising a base station (Claim 7 of the ‘278 Patent discloses each cell comprising a base station), the source base station is configured to serve a user equipment located in the source cell of the wireless communication network (Claim 7 of the ‘278 Patent discloses the source base station is configured to serve a user equipment located in the source cell of the wireless communication network), and to configure the user equipment with semi-persistent scheduling in accordance with a SPS configuration (Claim 7 of the ‘278 Patent discloses to configure the user equipment with semi-persistent scheduling in accordance with a SPS configuration), the source base station is configured to transmit the SPS configuration to a target base station associated with a target cell, when the user equipment moves from the source cell to the target cell of the wireless communication network (Claim 7 of the ‘278 Patent discloses the source base station is configured to transmit the SPS configuration to a target base station associated with a target cell, when the user equipment moves from the source cell to the target cell of the wireless communication network), the source base station is configured to transmit the SPS configuration to the target base station via an interface directly connecting the base stations of the wireless communication network, or via a core of the wireless communication network (Claim 7 of the ‘278 Patent discloses the source base station is configured to transmit the SPS configuration to the target base station via an interface directly connecting the base stations of the wireless communication network, or via a core of the wireless communication network).
However, Claim 7 of the ‘278 Patent does not disclose the source base station or the target base station is configured to transmit a radio signal, the radio signal including a control message for the user equipment, the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations.
Li, a prior art reference in the same field of endeavor, teaches the source base station or the target base station is configured to transmit a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message for the user equipment (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message for the UE), the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 7 of the ‘278 Patent by requiring that the source base station or the target base station is configured to transmit a radio signal, the radio signal including a control message for the user equipment, the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations as taught by Li because service data transmission efficiency is improved by simultaneously performing at least two semi-persistent scheduling (SPS) configurations (Li, Abstract).
Regarding Claim 7, Claim 7 of the ‘278 Patent in view of Li discloses the base station of claim 6.
Claim 8 of the ‘278 Patent discloses the source base station is configured to transmit to the target base station an identifier for SPS control signaling for the user equipment (Claim 8 of the ‘278 Patent discloses the source base station is configured to transmit to the target base station an identifier for SPS control signaling for the user equipment).
Regarding Claim 8, Claim 10 of the ‘278 Patent discloses a base station, wherein the base station is configured to serve a user equipment located in a cell using SPS in accordance with one or more SPS configurations (Claim 10 of the ‘278 Patent discloses the source base station is configured to serve a user equipment located in the source cell of the wireless communication network, and to configure the user equipment with semi-persistent scheduling in accordance with a SPS configuration).
However, Claim 10 of the ‘278 Patent does not explicitly disclose the base station is configured to transmit a radio signal, the radio signal including a control message for the user equipment, the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations.
Li, a prior art reference in the same field of endeavor, teaches the base station is configured to transmit a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses transmitting, by the network device to the UE, a control message), the radio signal including a control message for the user equipment (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 of the ‘278 Patent by requiring that the base station is configured to transmit a radio signal, the radio signal including a control message for the user equipment, the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations as taught by Li because service data transmission efficiency is improved by simultaneously performing at least two semi-persistent scheduling (SPS) configurations (Li, Abstract).
Regarding Claim 9, Claim 10 of the ‘278 Patent in view of Li discloses the base station of claim 6.
Claim 10 of the ‘278 Patent discloses the source base station is configured to signal to the target base station the time of a next SPS packet (Claim 10 of the ‘278 Patent discloses the source base station is configured to signal to the target base station the time of a next SPS packet).
Regarding Claim 10, Claim 10 of the ‘278 Patent in view of Li discloses the base station of claim 9.
Claim 11 of the ‘278 Patent further discloses the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time (Claim 11 of the ‘278 Patent discloses the time of a next SPS packet is signaled as the time to the next SPS interval or as an absolute time).
Regarding Claim 11, Claim 17 of the ‘278 Patent discloses the method, comprising: 
serving a user equipment by a base station of a cell of a wireless communication network, wherein the user equipment is configured with semi-persistent scheduling in accordance with one or more SPS configurations (Claim 17 of the ‘278 Patent discloses serving a user equipment by a source base station of a source cell of a wireless communication network, the wireless communication network comprising a plurality of cells, each cell comprising a base station, wherein the user equipment is configured with semi-persistent scheduling in accordance with a SPS configuration provided by the source base station).
However, Claim 17 of the ‘278 Patent does not disclose receiving and processing, by the user equipment, a radio signal, the radio signal including a control message, and the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations.
Li, a prior art reference in the same field of endeavor, teaches receiving and processing, by the user equipment, a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), and the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 17 of the ‘278 Patent by receiving and processing, by the user equipment, a radio signal, the radio signal including a control message, and the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations as taught by Li because service data transmission efficiency is improved by simultaneously performing at least two semi-persistent scheduling (SPS) configurations (Li, Abstract).
Regarding Claim 12, Claim 18 of the ‘278 Patent discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method (Claim 18 of the ‘278 Patent discloses non-transitory digital storage medium having a computer program stored thereon to perform the method), comprising: 
serving a user equipment by a base station of a cell of a wireless communication network, wherein the user equipment is configured with semi-persistent scheduling in accordance with one or more SPS configurations (Claim 18 of the ‘278 Patent discloses serving a user equipment by a source base station of a source cell of a wireless communication network, the wireless communication network comprising a plurality of cells, each cell comprising a base station, wherein the user equipment is configured with semi-persistent scheduling in accordance with a SPS configuration provided by the source base station) when said computer program is run by a computer (Claim 18 of the ‘278 discloses when said computer program is run by a computer).
However, Claim 18 of the ‘278 Patent does not disclose receiving and processing, by the user equipment, a radio signal, the radio signal including a control message, and the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations.
Li, a prior art reference in the same field of endeavor, teaches receiving and processing, by the user equipment, a radio signal (¶104-107 & Fig. 2 (202->203), Li discloses receiving, by the UE from the network device, a control message), the radio signal including a control message (¶104-107 & Fig. 2 (202->203), Li discloses that the received control message is a control message), and the control message signaling both an activation of the one or more SPS configurations (¶108-109 & Fig. 2 (204), Li discloses that the control message causes the UE to activate the at least two SPS configurations) and resources to be allocated for the one or more SPS configurations (¶100, Li discloses that the control message further indicates a physical resource corresponding to the SPS configuration).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 17 of the ‘278 Patent by receiving and processing, by the user equipment, a radio signal, the radio signal including a control message, and the control message signaling both an activation of the one or more SPS configurations and resources to be allocated for the one or more SPS configurations as taught by Li because service data transmission efficiency is improved by simultaneously performing at least two semi-persistent scheduling (SPS) configurations (Li, Abstract).

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474